DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-24 are objected to because of the following informalities: Claim 18 recites “the locking pin movable”. This appears to be a typographic error and should read “the locking pin is movable”.  Appropriate correction is required.
Claims 19-24 are objected to for depending from a base claim with and objection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Schacht (US 3,654,732).
Regarding claim 1, Schacht discloses a sliding door assembly comprising: a track assembly defining a track surface (Figures 1-3, area of element 70) and a slot (Figure 2, considered narrow opening between elements 82 and 82’, area of element 86); and a sliding door (Figure 1, element 12) comprising a door body, a hinge rod (Figure 1, element 74), and a locking pin (Figure 3, element 92, see at least column 4, lines 71-75 and column 5, lines 1-5), each of the hinge rod and the locking pin extending from the door body and through the slot; wherein the sliding door is laterally slidable along the track assembly between a first position and a second position, and wherein each of the hinge rod and the locking pin slide laterally within the slot as the door slides between the first position and the second position.  
Regarding claim 2, Schacht discloses wherein: the locking pin is movable between an extended configuration, wherein the locking pin is engaged with the slot, and a retracted configuration, wherein the locking pin is disengaged from the slot; the door body is pivotable at the hinge rod between an open position and a closed position when the locking pin is in the retracted configuration (See at least column 4, lines 71-75 and column 5, lines 1-5); and the door body is prohibited from pivoting between the open position and the closed position when the locking pin is in the extended configuration.  
Regarding claim 3, Schacht discloses an actuator (Figure 3, element 96) mounted to the door body, the actuator connected to the locking pin and configured to actuate the locking pin between the retracted configuration and the extended configuration, wherein the actuator is manually operated.  
Regarding claim 4, Schacht discloses wherein the track assembly defines a hole (Figure 2, considered cavity delineated by at least elements 80, 80’, and 84) intersecting the slot and the locking pin is movable between the extended configuration and the retracted configuration when the locking pin is aligned with the hole.  
Regarding claim 5, Schacht discloses a hinge carriage (Figures 1-2, element 79), the hinge carriage movable along the track surface, the hinge rod coupled to the hinge carriage.
Regarding claim 6, Schacht discloses wherein the track assembly comprises a stop block (Figure 2, combination of elements 80 and 82), the stop block configured to engage the hinge carriage to limit the movement of the hinge carriage along the track surface.  
Regarding claim 7, Schacht discloses wherein the door body defines a first side and a second side opposite the first side, the hinge rod extending from the door body proximate to the left side and the locking pin extending from the door body proximate to the right side. Examiner notes that “left” and “right” sides are relative based on positioning.
Regarding claim 8, Schacht discloses wherein the track assembly is an upper track assembly, the sliding door assembly further comprising a lower track assembly (Figures 5 and 6, considered element 15), the sliding door disposed between the upper track assembly and the lower track assembly, the sliding door further slidably along the lower track assembly.  


Claims 25-27 are rejected under 35 U.S.C. 102a1 as being anticipated by Tomlinson (US 2017/0204646)
Regarding claim 25, Tomlinson discloses a sliding door assembly comprising: a track assembly defining a track surface (Figures 1-3, element 22); a sliding door (Figure 1, element 100) comprising a door body; and a track engagement device (Figures 1-4, considered at least element 58) extending from the sliding door and laterally movable along the track surface, the track engagement device extending around a side of the track assembly and engaging the track surface.  
Regarding claim 26, Tomlinson discloses wherein the track engagement device comprises a wheel (Figures 1-4, element 24) configured to roll along the track surface.  
Regarding claim 27, Tomlinson discloses wherein the track engagement device further comprises a leg member extending from the door body and an arm member coupled to the leg member distal to the door body, the wheel rotatably coupled to the arm member.  


Claims 25-27 are rejected under 35 U.S.C. 102a1 as being anticipated by Harms (US 5,647,423)
Regarding claim 25, Harms discloses a sliding door assembly comprising: a track assembly defining a track surface (Figures 2 and 5, element 16); a sliding door (See Figure 2) comprising a door body; and a track engagement device (Figures 2 and 5, considered at least elements 24, 32, 30) extending from the sliding door and laterally movable along the track surface, the track engagement device extending around a side of the track assembly and engaging the track surface.  
Regarding claim 26, Harms discloses wherein the track engagement device comprises a wheel Figures 2 and 5, element 22) configured to roll along the track surface.  
Regarding claim 27, Harms discloses wherein the track engagement device further comprises a leg member (Figures 2 and 5, vertical portion of element 24) extending from the door body and an arm member (Figures 2 and 5, horizontal portion of element 24 directly engaged with and supporting element 22) coupled to the leg member distal to the door body, the wheel rotatably coupled to the arm member.  


Claims 25-27 and 29 are rejected under 35 U.S.C. 102a1 as being anticipated by
Rees (US 2011/0094161)
Regarding claim 25, Rees discloses a sliding door assembly comprising: a track assembly defining a track surface (Figure 2F, element 110, considered surface of element 110 on which element 214 is supported and rolls on); a sliding door (Figure 2F, element 116A) comprising a door body; and a track engagement device (Figure 2F, considered at least elements 214, 9, and 216) extending from the sliding door and laterally movable along the track surface, the track engagement device extending around a side of the track assembly and engaging the track surface (See Figure 2F, element 216 extends around a side of lower right and left surfaces of element 110).  
Regarding claim 26, Rees discloses wherein the track engagement device comprises a wheel (Figure 2F, element 9) configured to roll along the track surface.  
Regarding claim 27, Rees discloses wherein the track engagement device further comprises a leg member (Figure 2F, element 216) extending from the door body and an arm member (Figure 2F, element 214) coupled to the leg member distal to the door body, the wheel rotatably coupled to the arm member.  
Regarding claim 29, Rees discloses wherein the track assembly is an upper track assembly and the track surface is an upper track surface, the sliding door assembly further comprising a lower track assembly (Figures 2G and 2H, at least element 112) defining a lower track surface (considered surface of element 112 on which element 314 is supported and rolls on), the sliding door 24Attorney Docket #: 72816-1161 disposed between and slidable along each of the upper track surface and the lower track surface.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rees (US 2011/0094161) in view of Schact (US 3,654,732).
Regarding claim 1, Rees discloses a sliding door assembly comprising: a track assembly defining a track surface (Figures 1A-1D, element 110) and a slot (See Figure 2F, considered narrow gap in element 110, through which element 216 extends); and a sliding door comprising a door body, a hinge rod (Figure 2F, element 216), the hinge rod extending from the door body and through the slot; wherein the sliding door is laterally slidable along the track assembly between a first position and a second position, and wherein the hinge rod slides laterally within the slot as the door slides between the first position and the second position.  Rees does not explicitly disclose a locking pin extending from the door body and through the slot, and wherein the locking pin slides laterally within the slot as the door slides between the first position and the second position. Rees does, however, disclose wherein a door of the door assembly includes an upper locking pin (Figures 1C-1D, element 2) the locking pin removably engaging the upper track, Additionally, Rees also explicitly recites “Although the above-preferred embodiments have been described with specificity, persons skilled in this art will recognize that many changes to the specific embodiments disclosed above could be made without departing from the spirit of the invention” and “Also, although the above described preferred embodiments disclosed extension 11 attached to roller 318, it is possible to utilize other extension types. For example any extension shape will work so long as it is able to clear grove 13 when the sliding door is tilted by the fulcrum” (See paragraph [0037]). Additionally, Schacht teaches that it is known in the art to configure a sliding door assembly comprising: a track assembly defining a track surface (Figures 1-3, area of element 70) and a slot (Figure 2, element 86); and a sliding door comprising a door body, a hinge rod (Figure 1, element 74), and a locking pin (Figure 3, element 92, see at least column 4, lines 71-75 and column 5, lines 1-5), each of the hinge rod and the locking pin extending from the door body and through the slot; wherein the sliding door is laterally slidable along the track assembly between a first position and a second position, and wherein each of the hinge rod and the locking pin slide laterally within the slot as the door slides between the first position and the second position.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding doors of Rees such that they include a handle and locking bolts (Figures 1C-1D, elements 120, 2, and 3) that engage the upper and lower tracks, as this would provide enhanced locking engagement between the sliding doors and the upper and lower tracks, which would improve functionality of the door system, and improve security of the sliding panels by enabling them to be securely engaged with the track, which would be found desirable by potential consumers for particular applications of the door assembly. This configuration would also function equally well and fit within the explicitly disclosed scope of Rees, as it would be able to “clear grove 13 when the sliding door is tilted by the fulcrum” when the bolts are retracted as shown in Figure 1D. Examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second sliding doors of Rees such that they include a handle and locking bolts (Figures 1C-1D, elements 120, 2, and 3) that engage the upper and lower tracks, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)).

Regarding claim 2, Rees as modified for claim 1 above teaches wherein: the locking pin is movable between an extended configuration, wherein the locking pin is engaged with the slot, and a retracted configuration (See Figures 1C-1D), wherein the locking pin is disengaged from the slot; the door body is pivotable at the hinge rod between an open position and a closed position (See Figures 3A-3H) when the locking pin is in the retracted configuration; and the door body is prohibited from pivoting between the open position and the closed position when the locking pin is in the extended configuration.
Regarding claim 3, Rees as modified for claim 1 above teaches an actuator (Figures 1C-1D, element 120) mounted to the door body, the actuator connected to the locking pin and configured to actuate the locking pin between the retracted configuration and the extended configuration, wherein the actuator is manually operated.
Regarding claim 4, Rees discloses wherein the track assembly defines a hole (Figure 2F, considered cavity within interior of element 110, into which element 216 extends) intersecting the slot and the locking pin is movable between the extended configuration and the retracted configuration when the locking pin is aligned with the hole.  
Regarding claim 5, Rees discloses a hinge carriage (Figure 2F, element 214), the hinge carriage movable along the track surface, the hinge rod coupled to the hinge carriage.  
Regarding claim 6, Rees discloses wherein the track assembly comprises a stop block (Figure 2F, element 212), the stop block configured to engage the hinge carriage to limit the movement of the hinge carriage along the track surface.  
Regarding claim 7, Rees as modified for claim 1 above teaches wherein the door body defines a first side and a second side opposite the first side, the hinge rod extending from the door body proximate to the left side and the locking pin extending from the door body proximate to the right side (See Figures 1C-1D and 2F-2G).  
Regarding claim 8, Rees discloses wherein the track assembly is an upper track assembly, the sliding door assembly further comprising a lower track assembly (See at least Figure 2G, element 314), the sliding door disposed between the upper track assembly and the lower track assembly, the sliding door further slidably along the lower track assembly.

Allowable Subject Matter
Claims 10-17 are allowed.
Claims 9 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-24 would be allowable if rewritten to correct for the objection regarding a typographic error indicated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634